DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10,12,13,16-20,22 and 23 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2015/0340119 (US ‘119).
As to Claim 1, US ‘119 discloses a composition comprising a conductive polymer, a compound having the formula of 
    PNG
    media_image1.png
    30
    117
    media_image1.png
    Greyscale
(para. 0011) where R1 can be an n-butyl group (para. 0023) and R2 can be an C1-C24 alkylene group (para. 0027). 
	As to Claims 2-5, see discussion of Claim 1 above. 

	As to Claims 7-8, US ‘119 discloses the composition can further contain a sulfosuccinic acid derivative (para. 0068).
As to Claims 9-10, the composition of US ‘119 further contains a phenolic compound which is cresol (para. 0122). 
	As to Claims 12-13, US ‘119 discloses the composition can further contain other binder resins that other than the conductive polymer (para. 0163-0164). 
	As to Claims 16 and 17, US ‘119 fails to specifically disclose the material as a redox material that further displays conductivity. 
	As to the difference, US ‘119 discloses the material can be used for an electrolyte in a capacitor (para. 0213).  The Examiner further notes the preamble “A redox material” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

	As to Claim 18, the structure discussed in Claim 6 above i.e. ethylene glycol monobutyl ether has a linear butoxy group. 
	As to Claim 19, see discussion of Claims 1,6 and 7 above. 
	As to Claim 20, see discussion of Claims 1,6 and 9 above. 
	As to Claim 22, see discussion of Claims 1,6 and 12 above. 
	As to Claim 23, see discussion of Claims 1,6 and 16 above. 
Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO 2017/150407 (US ‘407).
	As to Claim 1, US ‘501 discloses a composition comprised of a conductive polymer and an ethylene glycol mono-t-butyl ether (para. 0153) which the Examiner construes equivalent to the structure of formula (11) were R1 is a butyl group and R2 is 2 carbon alkylene group.
	As to Claims 2-6, see discussion of Claim 1 above. 
	As to Claims 7-8, the conductive polymer can be polyaniline (para. 0079) wherein the composition further contains a sulfosuccinic acid derivative (para. 0112).
As to Claim 9, the composition can further contain a phenolic compound including cresol (para. 0129). 

	As to Claim 11, the polyaniline can be present in the solution up to 15 mass % (para. 0126). 
	As to Claims 12-15, US ‘501 further can contain mixtures of water soluble and water immisicible solvents including isoparaffin solvents (para. 0156-0157) which the Examiner construes as equivalent to a binder based on Applicants definition in Claim 15.
As to Claims 16 and 17, US ‘119 fails to specifically disclose the material as a redox material that further displays conductivity. 
	As to the difference, US ‘501 discloses the material can be used for an electrolyte in a capacitor (para. 0011).  The Examiner further notes the preamble “A redox material” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). 

	As to Claim 19, see discussion of Claims 1,6 and 7 above. 
	As to Claim 20, see discussion of Claims 1,6 and 9 above. 
	As to Claim 21, see discussion of Claims 1,6 and 11 above.
	As to Claim 22, see discussion of Claims 1,6 and 12 above. 
	As to Claim 23, see discussion of Claims 1,6 and 16 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917. The examiner can normally be reached Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.P.T/Examiner, Art Unit 1762                                                                                                                                                                                                        

/jt/ 2/26/2022

/MARK KOPEC/Primary Examiner, Art Unit 1762